IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. 74,888


BOBBY RAY HOPKINS, Appellant

v.

THE STATE OF TEXAS



ON DIRECT APPEAL
FROM JOHNSON COUNTY


Keller, P.J., delivered the opinion for a unanimous Court.

O P I N I O N


	Appellant was convicted of capital murder and sentenced to death. (1)  This Court affirmed the
conviction on direct appeal and denied his application for writ of habeas corpus. (2)  Appellant subsequently
filed a motion for DNA testing. (3)  The trial court denied the motion on January 23, 2004, and appellant
appealed that denial on January 26, 2004. (4)  On February 10, 2004, appellant filed with this Court a motion
for stay of execution, which we denied on February 12, 2004.  Appellant was executed on February 12,
2004.  
	Because appellant has been executed, his motion for DNA testing is now moot.  And because
appellant's conviction is final, the proper disposition is to dismiss the appeal. (5)  Consequently, this appeal
is dismissed.
							KELLER, Presiding Judge
Date delivered: June 23, 2004
Do Not Publish	 
1.   TEX. PEN. CODE §19.03(a).
2.   TEX. CODE CRIM. PROC., Art. 37.071, §2(h) & Art. 11.071.  All references to articles
are to the Texas Code of Criminal Procedure unless otherwise indicated.
3.   Art. 64.01, et seq.
4.   Art. 64.05.
5.   State v. McCaffrey, 76 S.W.3d 392, 393 (Tex. Crim. App. 2002)(where rationale for
permanent abatement does not apply, appeal should be dismissed; rationale for permanent abatement
applies when judgment is not yet final due to pending appeal); Ex Parte Cruz, 946 S.W.2d 347 
(1997)(dismissal appropriate action after death during pendency of application for writ of habeas
corpus).